      Case 3:19-cv-01569-JLS-WVG Document 1 Filed 08/20/19 PageID.1 Page 1 of 9


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: CARMEN JOHN PERRI
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.       '19CV1569 JLS WVG
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                     Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     PALM TREE HOSPITALITY
                                                  325).
18   CORPORATION, a California
     corporation; and DOES 1-10,
19                                             2. VIOLATIONS OF THE UNRUH
     inclusive,
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20                                                CIVIL CODE § 51 et seq.
21
                      Defendant.

22

23         Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendant
24   PALM TREE HOSPITALITY CORPORATION, a California corporation; and Does
25   1-10 (“Defendant”) and alleges as follows:
26                                         PARTIES:
27
           1.      Plaintiff is substantially limited in performing one or more major life
28

                                                1
                                           COMPLAINT
      Case 3:19-cv-01569-JLS-WVG Document 1 Filed 08/20/19 PageID.2 Page 2 of 9


 1   activities, including but not limited to: walking, standing, ambulating, sitting, in
 2
     addition to twisting, turning, and grasping objects. As a result of these disabilities,
 3
     Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 4

 5   With such disabilities, Plaintiff qualifies as a member of a protected class under the

 6   Americans with Disabilities Act, 42 U.S.C. §12102(2) as ameneded by the ADA
 7   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 8
     implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 9
     Plaintiff’s visits to Defendant’s facility and prior to instituting this action, Plaintiff
10

11   suffered from a “qualified disability” under the ADA, including those set forth in

12   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
13          2.     Plaintiff is informed and believes and thereon alleges that Defendant
14   owned the property located at 5399 Adobe Falls Road, San Diego, California 92120
15   (“Property”) on or around November 17, 2018.
16          3.     Plaintiff is informed and believes and thereon alleges that Defendant
17   owns the Property currently.
18          4.     Plaintiff does not know the true name of Defendant, its business
19   capacity, its ownership connection to the Subject Property serving Rodeway Inn
20   (“Business”), or its relative responsibilities in causing the access violations herein
21   complained of. Plaintiff is informed and believes that each of the Defendants herein,
22   including Does 1 through 10, inclusive, is responsible in some capacity for the
23   events herein alleged, or is a necessary party for obtaining appropriate relief.
24   Plaintiff will seek leave to amend when the true names, capacities, connections, and
25   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
26                               JURISDICTION AND VENUE
27          5.     This Court has subject matter jurisdiction over this action pursuant
28   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
                                                  2
                                             COMPLAINT
      Case 3:19-cv-01569-JLS-WVG Document 1 Filed 08/20/19 PageID.3 Page 3 of 9


 1          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 2   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 3   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 4   federal ADA claims in that they have the same nucleus of operative facts and
 5   arising out of the same transactions, they form part of the same case or controversy
 6   under Article III of the United States Constitution.
 7          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 8   real property which is the subject of this action is located in this district and because
 9   Plaintiff's causes of action arose in this district.
10                                FACTUAL ALLEGATIONS
11          8.     Plaintiff went to the Business on or about November 17, 2018 for the
12   dual purpose of booking a room and to confirm that this public place of
13   accommodation is accessible to persons with disabilities within the meaning federal
14   and state law.
15          9.     The Business is a facility open to the public, a place of public
16   accommodation, and a business establishment.
17          10.    Parking spaces are one of the facilities, privileges and advantages
18   reserved by Defendant to persons at the property serving the Business.
19          11.    Unfortunately, although parking spaces were one of the facilities
20   reserved for patrons, there were no designated parking spaces available for persons
21   with disabilities that complied with the Americans with Disability Act Accessibility
22   Guidelines (“ADAAG”) on November 17, 2018.
23          12.    At that time, instead of having architectural barrier free facilities for
24
     patrons with disabilities, Defendant has: there is no accessible route connecting the
25
     parking to the main entrance or elements within the facility as required by Section
26

27   206.2.2 which requires that at least one accessible route shall connect accessible

28   buildings, accessible facilities, accessible elements, and accessible spaces that are on
                                                  3
                                             COMPLAINT
      Case 3:19-cv-01569-JLS-WVG Document 1 Filed 08/20/19 PageID.4 Page 4 of 9


 1   the same site; the accessible parking spaces are not located on the shortest accessible
 2
     route to the entrances per Section 208.3.1 (parking spaces complying with 502 that
 3
     serve a particular building or facility shall be located on the shortest accessible route
 4

 5   from parking to an entrance complying with 206.4.Where parking serves more than

 6   one accessible entrance, parking spaces complying with 502 shall be dispersed and
 7   located on the shortest accessible route to the accessible entrances. Here, several
 8
     accessible parking spaces are clustered together at one corner of the building while
 9
     the room entrances are spaced around the entire perimeter of the building); at least
10

11   one accessible route shall connect accessible buildings, accessible facilities,

12   accessible elements, and accessible spaces that are on the same site per Section
13   206.2.2 (here, most of the individual rooms have thresholds which are raised at least
14
     one inch from the ground prohibiting access); and, the lobby sales and service
15
     counter does not provide for accessibility as required by Section 904.4.1 for either a
16

17   parallel or forward approach.

18         13.    Subject to the reservation of rights to assert further violations of law

19   after a site inspection found infra, Plaintiff asserts there are additional ADA

20   violations which affect him personally.

21         14.    Plaintiff is informed and believes and thereon alleges Defendant had no

22   policy or plan in place to make sure that there was compliant accessible parking

23   reserved for persons with disabilities prior to November 17, 2018.

24         15.    Plaintiff is informed and believes and thereon alleges Defendant has no

25   policy or plan in place to make sure that the designated disabled parking for persons

26   with disabilities comport with the ADAAG.

27         16.    Plaintiff personally encountered these barriers. The presence of these

28   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
                                                 4
                                            COMPLAINT
      Case 3:19-cv-01569-JLS-WVG Document 1 Filed 08/20/19 PageID.5 Page 5 of 9


 1   conditions at public place of accommodation and invades legally cognizable
 2   interests created under the ADA.
 3          17.   The conditions identified supra in paragraph 12 are necessarily related
 4   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 5   the major life activities of walking, standing, ambulating, sitting, in addition to
 6   twisting, turning, and grasping objects; Plaintiff is the holder of a disabled parking
 7   placard; and because the enumerated conditions relate to the use of the accessible
 8   parking, relate to the slope and condition of the accessible parking and accessible
 9   path to the accessible entrance, and relate to the distance of the accessible path to the
10   accessible entrance.
11          18.   As an individual with a mobility disability who at times relies upon a
12   wheelchair or other mobility device, Plaintiff has a keen interest in whether public
13   accommodations have architectural barriers that impede full accessibility to those
14   accommodations by individuals with mobility impairments.
15          19.   Plaintiff is being deterred from patronizing the Business and its
16   accommodations on particular occasions, but intends to return to the Business for the
17   dual purpose of availing himself of the goods and services offered to the public and
18   to ensure that the Business ceases evading its responsibilities under federal and state
19   law.
20          20.   Upon being informed that the public place of accommodation has
21   become fully and equally accessible, he will return within 45 days as a “tester” for
22   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
23   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
24          21.   As a result of his difficulty experienced because of the inaccessible
25   condition of the facilities of the Business, Plaintiff was denied full and equal access
26   to the Business and Property.
27          22.   The Defendant has failed to maintain in working and useable conditions
28   those features required to provide ready access to persons with disabilities.
                                                 5
                                            COMPLAINT
      Case 3:19-cv-01569-JLS-WVG Document 1 Filed 08/20/19 PageID.6 Page 6 of 9


 1         23.    The violations identified above are easily removed without much
 2   difficulty or expense. They are the types of barriers identified by the Department of
 3   Justice as presumably readily achievable to remove and, in fact, these barriers are
 4   readily achievable to remove. Moreover, there are numerous alternative
 5   accommodations that could be made to provide a greater level of access if complete
 6   removal were not achievable.
 7         24.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 8   alleges, on information and belief, that there are other violations and barriers in the
 9   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
10   notice regarding the scope of this lawsuit, once he conducts a site inspection.
11   However, the Defendant is on notice that the Plaintiff seeks to have all barriers
12   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
13   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
14   have all barriers that relate to his disability removed regardless of whether he
15   personally encountered them).
16         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
17   access Defendant’s facilities in violation of Plaintiff’s rights under the ADA.
18                               FIRST CAUSE OF ACTION
19   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
20     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
21                                        (P.L. 110-325)
22         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
23   above and each and every other paragraph in this Complaint necessary or helpful to
24   state this cause of action as though fully set forth herein.
25         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
26   privileges, advantages, accommodations, facilities, goods, and services of any place
27   of public accommodation are offered on a full and equal basis by anyone who owns,
28   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
                                                 6
                                            COMPLAINT
      Case 3:19-cv-01569-JLS-WVG Document 1 Filed 08/20/19 PageID.7 Page 7 of 9


 1   Discrimination is defined, inter alia, as follows:
 2                a.     A failure to make reasonable modifications in policies, practices,
 3                       or procedures, when such modifications are necessary to afford
 4                       goods, services, facilities, privileges, advantages, or
 5                       accommodations to individuals with disabilities, unless the
 6                       accommodation would work a fundamental alteration of those
 7                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 8                b.     A failure to remove architectural barriers where such removal is
 9                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
10                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
11                       Appendix "D".
12                c.     A failure to make alterations in such a manner that, to the
13                       maximum extent feasible, the altered portions of the facility are
14                       readily accessible to and usable by individuals with disabilities,
15                       including individuals who use wheelchairs, or to ensure that, to
16                       the maximum extent feasible, the path of travel to the altered area
17                       and the bathrooms, telephones, and drinking fountains serving
18                       the area, are readily accessible to and usable by individuals with
19                       disabilities. 42 U.S.C. § 12183(a)(2).
20         28.    Any business that provides parking spaces must provide accessible
21   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
22   shall be at the same level as the parking spaces they serve. Changes in level are not
23   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
24   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
25   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
26   designated disabled parking space is a violation of the law and excess slope angle in
27   the access pathway is a violation of the law.
28         29.    A public accommodation must maintain in operable working condition
                                                7
                                           COMPLAINT
      Case 3:19-cv-01569-JLS-WVG Document 1 Filed 08/20/19 PageID.8 Page 8 of 9


 1   those features of its facilities and equipment that are required to be readily accessible
 2   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 3           30.     Here, the failure to ensure that accessible facilities were available and
 4   ready to be used by Plaintiff is a violation of law.
 5           31.     Given its location and options, Plaintiff will continue to desire to
 6   patronize the Business but he has been and will continue to be discriminated against
 7   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 8   the barriers.
 9                                SECOND CAUSE OF ACTION
10          VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
11           32.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
12   above and each and every other paragraph in this Complaint necessary or helpful to
13   state this cause of action as though fully set forth herein.
14           33.     California Civil Code § 51 et seq. guarantees equal access for people
15   with disabilities to the accommodations, advantages, facilities, privileges, and
16   services of all business establishments of any kind whatsoever. Defendant is
17   systematically violating the UCRA, Civil Code § 51 et seq.
18           34.     Because Defendant violates Plaintiff’s rights under the ADA,
19   Defendant also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
20   52(a).) These violations are ongoing.
21           35.     Plaintiff is informed and believes and thereon alleges that Defendant’s
22   actions constitute discrimination against Plaintiff on the basis of a disability, in
23   violation of the UCRA, Civil Code § 51 et seq., because Defendant has been
24   previously put on actual or constructive notice that the Business is inaccessible to
25   Plaintiff. Despite this knowledge, Defendant maintains its premises in an
26   inaccessible form, and Defendant has failed to take actions to correct these barriers.
27   ////
28   ////
                                                  8
                                              COMPLAINT
      Case 3:19-cv-01569-JLS-WVG Document 1 Filed 08/20/19 PageID.9 Page 9 of 9


 1                                         PRAYER
 2   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 3   follows:
 4         1.     A preliminary and permanent injunction enjoining Defendant from
 5   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 6   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 7   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 8   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 9   under the Disabled Persons Act (Cal. C.C. §54) at all.
10         2.     An award of actual damages and statutory damages of not less than
11   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
12         3.     An additional award of $4,000.00 as deterrence damages for each
13   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
14   LEXIS 150740 (USDC Cal, E.D. 2016);
15         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
16   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
17                               DEMAND FOR JURY TRIAL
18         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
19   raised in this Complaint.
20

21   Dated: August 20, 2019                  MANNING LAW, APC
22

23                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
24                                       Attorney for Plaintiff
25

26

27
28
                                                9
                                           COMPLAINT
